Name: Council Regulation (EC) No 1829/96 of 16 September 1996 opening and providing for the administration of Community tariff quotas for certain industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  EU finance;  trade;  tariff policy
 Date Published: nan

 24. 9 . 96 EN Official Journal of the European Communities No L 243/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1829/96 of 16 September 1996 opening and providing for the administration of Community tariff quotas for certain industrial products whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, HAS ADOPTED THIS REGULATION: Article 1 From the date of entry into force of this Regulation until 31 December 1996, the customs duties applicable on importation to products listed in the Annex shall be suspended at the levels and within the limits of the Community tariff quota indicated for each product. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to ensure effective ad ­ ministration thereof. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain indus ­ trial products will remain in the course of 1996 unable to meet the specific requirements of the user industries in the Community, whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries; whereas the most urgent Community requirements for the products in question should be met immediately on the most fa ­ vourable terms; Whereas by Regulation (EC) No 3059/95 (') the Council opened, for 1996, Community tariff quotas for certain industrial products; whereas the volume of the quota should be opened from the date of entry into force of this Regulation within the limits of appropriate volumes taking into account the need not to disturb the markets for such products nor the starting out or development of Community production; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authori ­ zing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for pre ­ ferential benefit for a product covered by this Regulation , and if this entry for release is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing request, with indication of the date of accep ­ tance of the said entries, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the avail ­ able balance so permits. (') OJ No L 326, 30 . 12. 1995, p. 19 . Regulation as amended by Regulation (EC) No 1253/96 (OJ No L 161 , 29 . 6. 1996, p . 144). No L 243/2 I EN I Official Journal of the European Communities 24. 9 . 96 If a Member State does not use the quantities drawn it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1996. For the Council The President I. YATES 24. 9 . 96 EN Official Journal of the European Communities No L 243/3 ANNEX Order number CN code Taric sub ­ division Description Amountof quota Quota duty (% ) 09.2940 ex 3920 62 10 * 85 Polyethylene terephthalate film, 9 micrometres thick ( ± 0,3 micrometres) for the manufacture of products falling within subheading 8523 13 00 (a) 250 tonnes 0 09.2941 ex 8471 70 53 * 60 Disk storage unit of the 3.5 or 5.25 inch type, with a storage capacity, formatted, not exceeding 18 gigabytes , for use in the manufacture of products falling within subheading 8471 (a) 5 330 000 units 0 (') Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions .